                                   Case 1:17-cr-00548-PAC Document 259 Filed 01/21/20 Page 1 of 1



         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
         ------------------------------------------------X
         UNITED STATES OF AMERICA
                                                                                    S-2 17 Cr. 548 (PAC)
                                              -v-
                                                                                    ORDER
         JOSHUA ADAM SCHULTE,

                                              Defendant.
         ------------------------------------------------------X

                               HONORABLE PAUL A. CROTTY, United States District Judge:

                               On January 13, 2020, the Court ordered the defendant "to disclose the attorney advice

         that Schulte relies on to defend against the Government's allegations, which is set forth in the

         Defendant's letter dated August 26, 2019 (Dkt. 128) and October 10, 2019 (Dkt. 150)." See Dkt.

         248, at 2. The Court provided that the "[f]ailure to provide this discovery will preclude reliance

         on an advice-of-counsel defense at trial." Id. at 13. On January 15, 2020, the Defendant filed a

         letter making clear that they are refusing to comply with the Court's order. See Dkt. 253 ("We

         respectfully disagree with the Court's ruling ... the defense feels compelled not to disclose to the

         government the ex parte letters identified by the Court.").

                               Disagreeing with court orders is not a basis to defy them. Accordingly, as set forth in this

         Court's prior opinion, the defendant's failure to provide the discovery required by court order-

         two weeks before trial-precludes reliance on the advice-of-counsel defense at trial.

         Dated: New York, New York
                January li_, 2020


                                                                            SO~RED

,    1    , ,,   '·   , .\   ,T'
i , ,,            1,1:,'

                                                                            PAULA.~~
                                                                            United States District Judge
